Per Curiam.

It was error to exclude oral testimony as to the rent paid for the housing accommodations in question on the date when residential rents were “ frozen ” by law. Evidence of this nature is admissible when the maximum rent is in dispute. (See Matter of Haynes v. Abrams, 1 A D 2d 583; Kalwar v. McKinnon, 152 F. 2d 263; Acevedo v. Syrian Prot. Church, 1 *1049Misc 2d 66; Burton v. Muolo, 149 N. Y. S. 2d 594.) The paper captioned “ Bequest for Information to Compute Equalization Adjustment ” was properly excluded.
The final order should be unanimously reversed upon the law and a new trial ordered in the summary proceeding and counterclaim with $30 costs to landlord to abide the event.
Hart, Arkwright and Browh, JJ., concur.
Final order reversed, etc.